Citation Nr: 1814245	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-18 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for obstructive sleep apnea as secondary to service-connected deviated nasal septum. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962 and has a period of active duty for training from November 1960 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016 and August 2017, the Board remanded the claim to the RO for additional development.  The case has now been returned to the Board for further review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The preponderance of the evidence is against a finding that the obstructive sleep apnea was caused or aggravated by the service-connected deviated nasal septum or otherwise etiologically related to service.
 

CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Entitlement to Service Connection

Legal Criteria

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis 

The Veteran contends that service connection should be established for his obstructive sleep apnea due to his service-connected deviated nasal septum, and has reported his service-connected deviated nasal septum makes it difficult for him to sleep and breath.  See February 2018 post-remand brief and December 2017 statement in support of claim. 

As to the first Wallin element, the Veteran has a current diagnosis of obstructive sleep apnea.  See June 2012 sleep study.  Thus, the first Wallin element, evidence of a current disability, is met.  

Service connection has been granted for a deviated nasal septum.  Thus, the second Wallin element, an established service-connected disability, is met.

Turning to the final Wallin element, the preponderance of the evidence is against establishing that the Veteran's diagnosed obstructive sleep apnea was caused or aggravated by the Veteran's service-connected deviated nasal septum.  Hence, the third Wallin element is not established. 

The Veteran was afforded VA examinations in July 2010, March 2014, and May 2014.  The May 2014 examiner concluded it was less likely than not that the Veteran's obstructive sleep apnea is due to or caused by his service-connected deviated nasal septum.  In December 2016 and August 2017, VA examiners reviewed the claims file and offered opinions regarding the etiology of the Veteran's obstructive sleep apnea.  The December 2016 examiner opined that the Veteran's sleep apnea is less likely than not aggravated beyond its natural progression by his service-connected deviated nasal septum, noting there is no documentation of aggravation beyond the expected natural progression. 

In an August 2017 addendum opinion, the examiner opined that while the Veteran may benefit from septal surgical treatment in regards to his sleep apnea, that treatment association does not indicate causality, and it does not suggest aggravation.  The examiner noted that there was still no documentation of aggravation of the Veteran's sleep apnea beyond the expected natural progression and from the provided records, there was no evidence to suggest permanent worsening due to his service-connected deviated nasal septum.  The examiner indicated the Veteran has several other well-established clinically significant risk factors for obstructive sleep apnea including age (the Veteran was 66 years old at initial diagnosis), being of male gender, chronic obesity with a neck size 17 inches, as well as chronic tobacco smoking.

The Board gives significant probative weight to the VA examiners' opinions negating a causal relationship between the service-connected deviated nasal septum and the Veteran's obstructive sleep apnea.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (finding an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  These opinions are consistent with the clinical findings and are supported by sufficient rationale.  The examiners had access to and indicated a review of the Veteran's entire claims file, which includes documents such as the Veteran's entrance and separation examination reports, treatment records, and lay reports from the Veteran.  As such, the Board is satisfied that the examiners comprehensively accounted for the Veteran's lay assertions, as well as the other pertinent evidence of record.   

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinions.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C. 
§ 5107(a) (claimant bears responsibility to support a claim for VA benefits).

The Veteran claims that his obstructive sleep apnea is related to his deviated nasal septum.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, namely the relationship between his obstructive sleep apnea and his deviated septum, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007) (Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.)

The Board notes that there is no other evidence suggesting that the disability is related to his service-connected disability, or otherwise related to his military service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for obstructive sleep apnea is not warranted on a secondary basis.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for obstructive sleep as secondary to service-connected deviated nasal septum is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


